                    Case 2:20-cr-00018-WSS Document 14 Filed 01/30/20 Page 1 of 1
                                               RECORD OF MAGISTRATE'S PROCEEDINGS


             UNITED STATES OF AMERICA                                                MAGISTRATE'S DOCKET#

                                                                                     DA TE OF COMPLAI T

                                                                                     CRIMINAL DOCKET NUMBER

                                                                                     DA TE OF IND ICTMENT

                                                                                     STATUTE :                                \e,•. 'o11 2'. \Bq~1
DA TE ARRESTED:                                                                                                                a\~ ~t,p & QI !$9-Lt

Before

Magistrate
               §      LEN IH AN

                      DODGE                           H  ::::,LLO
                                                                     IN ITIAL APPEARANCE

                                                                                     Date:

                                                                                     Time:      y-. ,~ f!k q: ~3                Tape Index:

                                                      tj
                                                                                                               O


                      KELLY                                 PESTO

U. S ATTORNEY         ~preo Gru- Oc & C\o,t , Chu'\9
I. RIGHTS EXPLAINED

2. COMPLAINT/INDICTMENT/INFORMATION :

                      Read                            0     Summarized          N    Reading waived

                      Defendant provided with a copy of the charges

                      Defendant to be provided with a copy of the charges as soon as possible

3. ACT & PENAL TIES

                      Read                         ~ Summarized                  D   Reading waived

4. COUNSEL            Defendant requested appointment                            D   Defendant waived appo intment

                      Defendant represented by:

                      Defendant expects to retain :   'l' a:\ric \4....,, c:-r~Q ,.~J                 .l


                      Affidavit executed.                                             ~   -

                      Not Qualified                   D     Qualified      D         with possi ble requirement for partial or full payment

                      Federal Public Defender appoi nted

                      CJA Panel Attorney                                                                                        appointed

5. BA IL              Recommended Bond:

                      Bond Set at :

                      By Consent

                      By Magistrate

                      Bond Posted

                      Temporary Co mmitment issued                               D   Final Com mitment issued

                      Bond Review Hearing Set For:

                      Detention Hearing Set For:           -'f\---"-+l-0...
                                                                       ___________________
6. PR ELIM INARY EXAM INAT ION/RULE 40 HEAR ING/ARRAIGNMENT


                      enliRliRaF)' EilrnR•qh1 l0 ""6/Arraignment ~      :   h..\d ~ ~ - - Before Magistrate
ADD ITIONAL COMMENTS :
